Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responses to the amendment filed on 5/10/2021.
Claims 2-4, 7, 13-15, and 17 have been canceled.
Claims 1, 5, 6, 8-12, 16, and 18-20 are allowed.
All previous rejections have been withdrawn in view of the amendments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shumaker (reg. 56,588) on 7/28/2021.

The application has been amended as follows: 


1. (Currently Amended) A method implemented using one or more processors, comprising: 
 	applying tokens of a source code snippet as input across a sequence-processing machine learning model to generate a plurality of token embeddings; 
 	generating a graph based on the source code snippet; 
of the generated plurality of token embeddings; 
processing the augmented graph using a graph neural network to generate a joint representation of the source code snippet, the joint representation comprising an aggregate node embedding based on the augmented graph infused with the corresponding token embeddings, wherein the aggregate node embedding is obtained by further infusing the nodes of the augmented graph with data indicative of the corresponding token embeddings from neighboring nodes for a number of iterations by propagating the data from each node along one or more edges to one or more immediate neighboring nodes; [[and]] 
 	calculating one or more distances in latent space between the joint representation generated from the source code snippet and one or more other joint representations generated from one or more other source code snippets to make a determination about the source code snippet; and  
 	automatically generating a summary, review, or comment associated with the determination about the source code snippet.
5. The method of claim 1, wherein the joint representation comprises a mean over [[an]] the aggregate node embeddings generated from the augmented graph.  
7. (canceled)
12. (Currently Amended) A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 

 	generate a graph based on the source code snippet; 
 	augment the graph by infusing of the generated plurality of token embeddings; 
process the augmented graph using a graph neural network to generate a joint representation of the source code snippet, the joint representation comprising an aggregate node embedding based on the augmented graph infused with the corresponding token embeddings, wherein the aggregate node embedding is obtained by further infusing the nodes of the augmented graph with data indicative of the corresponding token embeddings from neighboring nodes for a number of iterations by propagating the data from each node along one or more edges to one or more immediate neighboring nodes; [[and]] 
 	calculate one or more distances in latent space between the joint representation generated from the source code snippet and one or more other joint representations generated from one or more other source code snippets to make a determination about the source code snippet; and  
 	automatically generate a summary, review, or comment associated with the determination about the source code snippet.
17. (canceled)

 	apply tokens of a source code snippet as input across a sequence-processing machine learning model to generate a plurality of token embeddings; 
generate a graph based on the source code snippet; 
augment the graph by infusing of the generated plurality of token embeddings; 
process the augmented graph using a graph neural network to generate a joint representation of the source code snippet, the joint representation comprising an aggregate node embedding based on the augmented graph infused with the corresponding token embeddings, wherein the aggregate node embedding is obtained by further infusing the nodes of the augmented graph with data indicative of the corresponding token embeddings from neighboring nodes for a number of iterations by propagating the data from each node along one or more edges to one or more immediate neighboring nodes; [[and]] 
 	calculate one or more distances in latent space between the joint representation generated from the source code snippet and one or more other joint representations generated from one or more other source code snippets to make a determination about the source code snippet; and  
 	automatically generate a summary, review, or comment associated with the determination about the source code snippet.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the closest prior art Wan teaches multi-modal attention network learning for code retrieval including sequential and structure features  employing LSTM token embeddings, AST and CFG to generate a single hybrid code representation and determining similarity cosine and Kusupati teaches a transformer network,
Nam et al. teach dual attention networks which jointly leverage visual and textual attention mechanisms to capture fine-grained interplay between vision and language and the matching model exploiting the two attention mechanisms to estimate the similarity between images and sentences by focusing on their shared semantics, however the prior arts of record, taken alone or in combination ultimately do not specifically disclose the particular steps as a whole:  augmenting the graph by infusing nodes of the graph that correspond to the tokens of the source code snippet with corresponding token embeddings of the generated plurality of token embeddings; processing the augmented graph using a graph neural network to generate a joint representation of the source code snippet, the joint representation comprising an aggregate node embedding based on the augmented graph infused with the corresponding token embeddings, wherein the aggregate node embedding is obtained by further infusing the nodes of the augmented graph with data indicative of the corresponding token embeddings from neighboring nodes for a number of iterations by propagating the data from each node along one or more edges to one or more immediate neighboring nodes; calculating one or more distances in latent space between the joint representation generated from the source code snippet and one or more other joint representations generated from one or more other source code snippets to make a determination about the source code snippet; and automatically generating a summary, review, or comment associated with the determination about the source code snippet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.